
	
		IIA
		112th CONGRESS
		2d Session
		S. J. RES. 39
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2012
			Mr. Cardin (for himself,
			 Mrs. Boxer, Mr.
			 Durbin, Mrs. Gillibrand,
			 Mr. Harkin, Ms.
			 Landrieu, Mr. Lautenberg,
			 Mr. Menendez, and
			 Ms. Mikulski) introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Removing the deadline for the ratification of the equal
		  rights amendment.
	
	
		That notwithstanding any time limit
			 contained in House Joint Resolution 208, 92d Congress, as agreed to in the
			 Senate on March 22, 1972, the article of amendment proposed to the States in
			 that joint resolution shall be valid to all intents and purposes as part of the
			 Constitution whenever ratified by the legislatures of three-fourths of the
			 several States.
		
